Citation Nr: 0610764	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  98-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1975 to 
April 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 1998, a 
statement of the case was issued in May 1998, and a 
substantive appeal was received in May 1998.  

The Board notes that the veteran's claim for non-service 
connected pension was denied by an August 2005 rating 
decision by the RO.  The veteran's representative indicated 
in its December 2005 informal hearing presentation that the 
veteran wanted to file a notice of disagreement to this 
decision.  However, a notice of disagreement has not been 
filed with the RO in accordance with 38 C.F.R. § 20.201. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for asthma.  In an 
August 2005 letter to the veteran, the RO requested that the 
veteran complete and return an enclosed VA Form 21-4141 
Authorization and Consent to Release Information for each 
health care provider that treated him for asthma.  The 
veteran filed a completed form directly with the Board in 
January 2006 indicated treatment at Riverside Medical 
Hospital (dates unknown), Chuckawalla Valley State Prison and 
the California Department of Corrections (1985 to present).  
The claims file only contains medical records from the 
California Department of Corrections from May 1996 to May 
1997.  Therefore, the Board finds that the Riverside Medical 
Hospital Records and the remaining records from Chuckawalla 
Valley State Prison and the California Department of 
Corrections are necessary in order to render a decision and, 
thus, such records should be requested to fully meet the duty 
to assist requirements of 38 C.F.R. § 3.159(c)(1). 

Lastly, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is 
remanding this case to get additional medical records, 
it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate action 
to request copies of all medical records 
from Riverside Medical Hospital, 
Chuckawalla Valley State Prison and the 
California Department of Corrections.  If 
these records are unavailable, it should 
be noted in the claims file. 

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection for veteran's asthma is 
warranted.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




